Citation Nr: 1702142	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  07-06 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus and herbicide exposure. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Vang, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1966 to March 1968, to include service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which, in pertinent part, denied the Veteran's claim for service connection for hypertension.  

The claim was previously before the Board and was remanded for further development in August 2008.  The August 2008 remand requested an examination to determine the etiology of the Veteran's hypertension.  For the reasons discussed below, additional development is necessary.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The August 2008 remand directed the AOJ to afford the Veteran a VA examination to determine whether his hypertension was aggravated by his service-connected diabetes mellitus.  Having reviewed the record, the Board finds that additional development is required prior to further appellate review.  

The Veteran contends that his hypertension is caused or aggravated by his service-connected diabetes mellitus or, alternatively, due to military service, to include herbicide exposure.  See November 2016 Informal Hearing Presentation.

With respect to the Veteran's contention that his hypertension is caused or aggravated by his service-connected diabetes mellitus, the evidence includes several medical opinions. 

In October 2009, the Veteran submitted a private opinion from Dr. N.O., who opined that it was more probable than not that the Veteran's "diabetes and related conditions" were service connected because there is evidence relating diabetes mellitus to Agent Orange.  Dr. N.O. explained that diabetic nephropathy can generally lead to hypertensive problems, but concluded that the Veteran "should be carefully evaluated to rule out the possibility that his [hypertension] is secondary to his diabetes."  She also noted that the Veteran presented with proteinuria in previous workups, but did not clarify whether the Veteran had diabetic nephropathy.  Here, the Board cannot determine from the text of the opinion whether the Veteran's hypertension was caused or aggravated by his service-connected diabetes mellitus, particularly because Dr. N.O. concluded that additional evaluation was necessary to determine etiology of the Veteran's hypertension.  As such, Dr. N.O.'s opinion is insufficient for adjudicating the Veteran's claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (specifying that "a medical opinion must contain clear conclusions and supporting data, as well as 'a reasoned medical explanation' connecting the two").  

In October 2013, the Veteran also submitted a private opinion in the form of a Disability Benefits Questionnaire (DBQ) for diabetes mellitus wherein Dr. J.F. noted that the Veteran's hypertension was related to his diabetes mellitus.  A rationale was not provided.  Additionally, Dr. J.F. checked a box suggesting that the Veteran's diabetes-related complications could include diabetic neuropathy or renal dysfunction; however, Dr. J.F. did not specify which complications the Veteran exhibited.  This opinion is inadequate for adjudication of the claim.

VA examinations were provided in November 2009 for hypertension and April 2010 for diabetes mellitus.  Both VA examiners concluded that the Veteran's hypertension was less likely than not caused or aggravated by diabetes mellitus because the Veteran was diagnosed with diabetes mellitus and hypertension at the same time in 2003.  However, neither VA examiner reconciled their findings with the evidence of record suggesting that the Veteran was diagnosed with hypertension prior to diabetes mellitus.  See July 2004 VA Heart Examination (documenting the Veteran's report that he was diagnosed with hypertension and prescribed Lisinopril three years earlier); July 2004 VA Diabetes Examination (documenting the Veteran's report that he had hypertension in 1964, but didn't receive treatment until 2003); May 2009 Private Medical Certificate (suggesting that the Veteran may have received treatment for hypertension as early as 1998).  Additionally, both VA examiners determined that the Veteran's hypertension was not aggravated by diabetes mellitus because there was no evidence of diabetic nephropathy; however, neither examiner reconciled their determination with Dr. N.O.'s finding that the Veteran previously presented with proteinuria.  When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the VA examinations of record are insufficient to inform the Board whether the Veteran's hypertension is caused or aggravated by his service-connected diabetes mellitus or diabetic complications.

With respect to entitlement to service connection on a direct basis, the prior examination reports have not addressed whether the Veteran's hypertension is at least as likely as not due to herbicide exposure.  See Barr v. Nicholson, 21 Vet. App. at 311.  

In light of the above, additional development is required to address whether the Veteran's hypertension is at least as likely as not caused by or aggravated by service-connected diabetes mellitus; or caused by active service, including herbicide exposure.  See 38 C.F.R. § 4.2 (2016).  

On remand, the examiner must provide an opinion on whether the Veteran's hypertension was caused or aggravated by diabetes mellitus.  The examiner should address the evidence of record suggesting that the Veteran's hypertension manifested prior to 2003.  Additionally, the examiner must determine whether the Veteran has developed renal dysfunction as a result of his service-connected diabetes mellitus, and, if so, whether it has aggravated his hypertension.  In making this determination, the examiner should address Dr. N.O.'s findings that the Veteran previously presented with proteinuria.

Additionally, the examiner must provide an opinion on whether the Veteran's hypertension was caused by active service, to include herbicide exposure.  The Board highlights the Institute of Medicine's 2006, 2010, and 2012 reports confirming that there is "limited or suggestive evidence of an association between exposure to [Agent Orange] and hypertension..."  See VETERANS AND AGENT ORANGE: UPDATE 2006, INSTITUTE OF MEDICINE 557-60 (2007); VETERANS AND AGENT ORANGE: UPDATE 2010, INSTITUTE OF MEDICINE 694(2011), VETERANS AND AGENT ORANGE: UPDATE 2012, INSTITUTE OF MEDICINE 862-63 (2014).  The examiner should address these findings, and provide an opinion as to whether, based on the Veteran's presumed exposure to Agent Orange during service, it is at least as likely as not that his exposure caused or resulted in his currently diagnosed hypertension.

Finally, the Board observes that several records in the claims file contain Spanish language and have not been translated to English.  These documents have been identified with "Peer Review" bookmarks, but for the sake of clarity include the following: VA Form 21-4138 dated October 2005; VA Form 21-4138 dated July 2006; VA Form 21-4138 dated April 2009; VA Form 21-4138 dated March 2010; Medical Treatment Record dated August 2010; VA Form 21-4138 dated January 2011; Medical Treatment Record dated April 2011; and Medical Treatment Record dated March 2014.  On remand these documents should be translated into English.  Additionally, the file should be reviewed for any other as-yet untranslated documents and the required translations should be performed prior to readjudication of the Veteran's claims.

Accordingly, the case is REMANDED for the following actions:

1.  Take appropriate action to obtain VA treatment records not already of record relating to the Veteran's hypertension.  If VA is unable to obtain these records, the Veteran must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

2.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for his hypertension.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran should be notified of such.

3.  Thereafter, forward the Veteran's claims file for an examination to determine the etiology of the Veteran's hypertension.  The clinician is requested to review the claims folder, to include this remand.  The clinician is asked to opine on the following 

a)  State whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's hypertension is related to active service, to include his presumed exposure to herbicides in the Republic of Vietnam.

The clinician should reconcile his or her opinion with the NAS study indicating that there is "limited or suggestive evidence of an association between hypertension and [Agent Orange]."  

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  Likewise, the mere fact that a presumption has not been established for hypertension is not dispositive of the issue of nexus.  Consideration must still be given to the exposure.

b)  State whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's hypertension is caused by his service-connected diabetes mellitus and associated complications. 

The clinician should reconcile his or her opinion with the July 2004 VA Heart and Diabetes Examinations documenting the Veteran's reports that he was diagnosed with hypertension prior to receiving medical treatment in 2003; the May 2009 Private Medical Certificate suggesting that the Veteran may have received treatment for hypertension as early as 1998; the October 2009 private opinion finding that the Veteran previously presented with proteinuria; and the October 2013 DBQ notation suggesting that hypertension is related to diabetes mellitus and that the Veteran's diabetic complications may include nephropathy.

c)  State whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's hypertension is aggravated by his service-connected disability mellitus and associated complications. 

The clinician should reconcile his or her opinion with the July 2004 VA Heart and Diabetes Examinations documenting the Veteran's reports that he was diagnosed with hypertension prior to receiving medical treatment in 2003; the May 2009 Private Medical Certificate suggesting that the Veteran may have received treatment for hypertension as early as 1998; the October 2009 private opinion finding that the Veteran previously presented with proteinuria; and the October 2013 DBQ notation suggesting that hypertension is related to diabetes mellitus and that the Veteran's diabetic complications may include nephropathy.

Note that aggravation means that the non-service-connected disability underwent a chronic worsening beyond its natural progression due to the service-connected disability.

If aggravation is found, the clinician should address the following medical issues to the extent possible: (1) the baseline manifestations of the Veteran's hypertension found prior to aggravation; and (2) the increased manifestations which, in the clinician's opinion, are proximately due to the service-connected disability.

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.  

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382, 392-93 (2011). 

4.  Translate into English the documents which have been identified with the "Peer Review" bookmarks, as well as any other Spanish language documents as yet unidentified or which have been added to the record following this remand, prior to readjudicating the Veteran's claims.

The untranslated documents identified with "Peer Review" bookmarks include: VA Form 21-4138 dated October 2005; VA Form 21-4138 dated July 2006; VA Form 21-4138 dated April 2009; VA Form 21-4138 dated March 2010; Medical Treatment Record dated August 2010; VA Form 21-4138 dated January 2011; Medical Treatment Record dated April 2011; and Medical Treatment Record dated March 2014.  

5.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claim.  If the requested benefit remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans' Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

